DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 17 February 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Alicia Johnson on 27 May 2022.

The application has been amended as follows: 

(Currently Amended) An apparatus for additively manufacturing three-dimensional objects formed by consolidation of layers of build material, the apparatus comprising:
at least one build plane arranged in a process chamber;
at least one build material application device configured to apply an amount of build material in the at least one build plane, the at least one build material application device comprising at least one build material application element being moveably supported in a first motion path in which the at least one build material application element is moveable or moved across the at least one build plane;
at least one pivot device defining a pivot axis; and
a guiding device for guiding the at least one build material application device along the first motion path, the guiding device comprising guiding elements disposed at or in a bottom wall element of the process chamber, 
wherein the at least one build material application element is transferrable[ around the pivot axis from a first orientation in which the at least one build material application element is operable to apply an amount of build material in the at least one build plane[ to a second orientation in which the at least one build material application element is not operable to apply an amount of build material in the at least one build plane, the pivot axis being defined between the guiding elements.
(Currently Amended) The apparatus according to[ claim 1, wherein in the first orientation the at least one build material application element is oriented relative to the at least one build plane in an orientation allowing for moving the at least one build material application element in the first motion path across the at least one build plane, and
in the second orientation the at least one build material application element is oriented relative to the at least one build plane in an orientation not allowing for moving the at least one build material application element in the first motion path across the at least one build plane.

(Currently Amended) The apparatus according to[ claim 2, wherein in the first orientation, the at least one build material application element is moveable or moved in a first plane parallel to the at least one build plane, whereby the at least one build material application element is oriented and/or positioned relative to the at least one build plane so as to be moveable across the at least one build plane.

(Rejoined - Currently Amended) The apparatus according to[ claim 2, wherein in the second orientation, the at least one build material application element is moveable or moved in a second plane not parallel to the at least one build plane, whereby the at least one build material application element is not moveable across the at least one build plane.

(Currently Amended) The apparatus according to[ claim 4, wherein the second plane is inclined relative to the at least one build plane.

(Rejoined - Currently Amended) The apparatus according to[ claim 4, wherein the second plane is perpendicular relative to the at least one build plane.

(Currently Amended) The apparatus according to[ claim 2, wherein the at least one build material application element is pivotably supported around[ the pivot axis, whereby the at least one build material application element is transferrable from the first orientation to the second orientation, and vice versa, by a pivot motion around the pivot axis. 

(Currently Amended) The apparatus according to[ claim 7, wherein the pivot axis is a horizontal axis.
(Rejoined - Currently Amended) The apparatus according to[ claim 7, wherein the pivot axis is a vertical axis. 

(Rejoined - Currently Amended) The apparatus according to[ claim 1, wherein in the second orientation, the at least one build material application element is moved in a second plane not parallel to the at least one build plane, whereby the at least one build material application element is oriented and/or positioned relative to the at least one build plane so as not to be moveable or moved across the at least one build plane.

(Currently Amended) The apparatus according to[ claim 1,[ wherein the guiding device[ is configured to guide the at least one build material application element in the first motion path, the[s configured to[

(Currently Amended) The apparatus according to[ claim 11, further comprising at least one guiding carriage moveably coupleable or coupled with the[s so as to be moved relative to the[s. 

(Currently Amended) The apparatus according to[ claim 12,[ wherein the at least one pivot device is coupleable or coupled with the at least one guiding carriage, the at least one pivot device also being[ coupleable or coupled with the at least one build material application element so as to pivotably support the at least one build material application element around[ the pivot axis, whereby the at least one build material application element is transferrable from the first orientation to the second orientation, and vice versa, by a pivot motion around the pivot axis. 

(Currently Amended) The apparatus according to[ claim 1, further comprising a drive device for generating a drive force for moving the at least one build material application element in the first motion path.

(Currently Amended) The apparatus according to[ claim 1, wherein the first motion path extends between a start position and an end position, wherein 
the start position of the first motion path is laterally offset from a first side of the at least one build plane, and
the end position of the first motion path is laterally offset from a second side of the at least one build plane.

(Canceled) 

(Rejoined - Currently Amended) A method for applying an amount of build material in at least one build plane of[ the apparatus[ according to claim 1, the method comprising the steps of:
i) moving or transferring the at least one build material application element[ to the first orientation[; 
ii) moving the at least one build material application element in[ the first motion path in which the at least one build material application element is moved across the at least one build plane[;
iii) moving or transferring the at least one build material application element[ to the second orientation[ arranged at the end position of the first motion path; and 
iv) moving the at least one build material application element[ to the start position of the first motion path[


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an additive manufacturing apparatus to comprise a build plane, build material application device, pivot device, and guiding device for guiding the build material application device, with the build material application device being transferable around a pivot axis of the pivot device from a build material spreading orientation to an orientation in which the build material application device is transmitted back to a starting position while avoiding contact with previously spread build material, the prior art of record does not teach or fairly suggest the claimed combination of these features with their claimed configuration, in particular whereby an at least one build plane, at least one build material application device, at least one build material application element, at least one pivot device, a guiding device, and guiding elements are provided in the manner claimed, with the at least one pivot device defining the claimed pivot axis around which the at least one build material application element is transferable from the claimed first to the claimed second orientation, and with the pivot axis being defined between the claimed guiding elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742